Citation Nr: 1519031	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the denial of entitlement to an effective date earlier than June 5, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD), with depressive disorder, not otherwise specified, and alcohol abuse, in an April 16, 2013 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.  The moving party for the motion at issue is the Veteran.

This matter comes before the Board on the Veteran's motion received in June 2013 alleging CUE in the Board Decision dated April 16, 2013.

The April 2013 Board decision remanded issues of entitlement to a higher initial disability rating for the service-connected PTSD, including entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, and entitlement to service connection for tinnitus to the Agency of Original Jurisdiction (AOJ).  These issues remain on appeal under the AOJ's jurisdiction.

The Board additionally referred issues of entitlement to service connection for lumbago, hypertension, right foot hallus valgus, and type II diabetes mellitus; of entitlement to an initial compensable disability rating fore left foot hallus valgus; and of whether CUE was committed in prior decisions of a Department of Veterans Affairs (VA) Regional Office (RO) to the AOJ.  Thus, these matters are all again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 16, 2013 decision, the Board denied entitlement to an effective date earlier than June 5, 2008 for the grant of service connection for PTSD.

2.  The Veteran's CUE motion fails to establish any kind of error of fact or law in the April 16, 2013 Board decision that when called to the attention of later reviewers compels the conclusion that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The April 16, 2013 Board decision that denied entitlement to an effective date earlier than June 5, 2008 for the grant of service connection for PTSD does not contain clear and unmistakable error. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 are not applicable to motions alleging CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

To establish CUE the moving party must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)); see 38 C.F.R. § 20.1403(a).

The Veteran's written motion received in June 2013 alleged that the Board, in its April 2013 decision, committed CUE by incorrectly applying 38 C.F.R. § 3.400(b)(2).  Specifically, the Veteran contended that pursuant to the provisions of 38 C.F.R. § 3.157(b)(1), the Board should have found that the Veteran's VA treatment records, showing treatment for PTSD as early as September 1, 2005, constituted an informal claim for service connection for PTSD.  The Veteran additionally noted that the RO was initially unable to obtain his service treatment records after his claim was filed in June 2008 and appeared to contend that for that reason he was entitled to benefits dating back to an original (unspecified) filing date, pursuant to 38 C.F.R. § 3.156(c).  

Addressing the Veteran's first contention, 38 C.F.R. § 3.400(b)(2) provides that if claim is received within one year after separation from service, the effective date for compensation for direct service connection will be the day following separation from active service, or date entitlement arose, whichever is later.  Otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  

In this case, the Veteran's formal claim for service connection for, inter alia, PTSD was received by VA on June 5, 2008, more than three years after service.  

As to his contention regarding 38 C.F.R. § 3.157(b)(1), the Board pointed out in the April 2013 decision, this regulation was clearly limited to claims for increased evaluations or claims to reopen a previously denied claim.  

More specifically, under section 3.157(a), reports of examination or hospitalization can only serve as an informal claim in cases where a formal claim has already been either allowed or disallowed for the reason that the service-connected disability was not compensable in degree.  Moreover, medical evidence alone is not sufficient to constitute an informal claim for service connection under 38 C.F.R. § 3.155(a).  MacPhee v. Nicholson, 459 F.3d 1353 (Fed.Cir.2006); Jones v. Shinseki, 23 Vet. App. 122, 127 (2009) (holding that the Board's failure to address a 1976 examination is nonprejudicial where the claim was submitted in 1989 as the effective date is the later of either the date entitlement arose or the date of the claim); Brannon v. West, 12 Vet.App. 32 (1998) (the mere presence of medical evidence cannot establish an intent on the part of a claimant to seek service connection).

In the instant case, the Veteran did not file a formal claim or informal claim prior to June 5, 2008.  Therefore, the VA medical evidence showing treatment for PTSD prior to the receipt of a service connection claim is clearly outside the scope of 3.157(a). 

With respect to the Veteran's contentions regarding 38 C.F.R. § 3,156(c), that regulation is specifically applicable in situations where VA receives additional service department records after issuing a decision on a claim.  Specifically, if, after issuing a decision on a claim, VA receives relevant service department records that had been in existence and not associated with the claims file when the claim was decided, VA will reconsider the claim, notwithstanding provisions requiring the receipt of new and material evidence.  Service department records newly associated with a claims file can establish entitlement to an effective date as early as the date of the original claim for service connection.  See Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014) 

In the instant case, the Veteran's service treatment records (STRs) were received in January 2009.  While this was after he initially filed his formal claim for service connection for PTSD in June 2008, the STRs were received before his claim was adjudicated in the April 2009 rating decision.  There was no earlier claim for VA to reconsider after the receipt of the Veteran's STRs as his original claim was still pending until later adjudicated in April 2009.

For these reasons, the Board finds that the Veteran has failed to set forth a legal or factual basis for his CUE allegations; and therefore, the Board's April 2013 decision to deny entitlement to an effective date earlier than June 5, 2008 for the grant of service connection for PTSD is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the April 16, 2013 Board decision to deny entitlement to an effective date earlier than June 5, 2008 for the grant of service connection for PTSD, with depressive disorder, not otherwise specified, and alcohol abuse, on the grounds of CUE, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


